[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                                                                    FILED
                                                           U.S. COURT OF APPEALS
                          ________________________           ELEVENTH CIRCUIT
                                                               AUGUST 24, 2005
                                No. 04-15936                  THOMAS K. KAHN
                            Non-Argument Calendar                  CLERK
                          ________________________

                              BIA No. A96-440-085

SAIQING CHIN,

                                                                    Petitioner,

                                      versus

U. S. ATTORNEY GENERAL,

                                                                    Respondent.

                          ________________________

                      Petition for Review of an Order of the
                         Board of Immigration Appeals
                         _________________________

                                (August 24, 2005)

Before ANDERSON, HULL and WILSON, Circuit Judges.

PER CURIAM:

      Saiqing Chin petitions for review of the Board of Immigration Appeals’

order affirming the Immigration Judge’s (“IJ”) decision denying her petition for
asylum and withholding of removal under the Immigration Nationality Act

(“INA”) and the United Nations Convention Against Torture and Other Cruel,

Inhumane, and Degrading Treatment or Punishment (“CAT”).1 Substantial

evidence supports the IJ’s determination that Chin failed to demonstrate eligibility

for asylum or withholding of removal. Accordingly, Chin’s petition is DENIED.

                                       I. Background

       Chin was born in 1982 in Fuzhou City, China. She testified that in April

2001, her parents borrowed approximately $10,000 from a local official in order to

open a business. The business failed, and Chin’s parents were unable to repay the

debt. Chin testified that the official offered to forgive the debt if Chin married his

son. Chin objected to the proposal, both because she did not want to be a “piece

of merchandise” and because the official’s son was “mentally retarded.” Despite

Chin’s objections, her parents accepted the official’s offer and arranged the

marriage.

       In April 2002, Chin ran away from her parents to the home of another

relative. After about a week, her mother, accompanied by four village cadres,



       1
                Because Chin’s removal proceedings commenced after April 1, 1997, the
effective date of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996, Pub.
L. No. 104-208, 110 Stat. 3009 (Sept. 30, 1996) (“IIRIRA”), this case is governed by the
permanent provisions of the INA, as amended by IIRIRA.

                                               2
came and took her home. Chin ran away again in June 2002, this time to her

sister’s home in Fuzcheng City. She stayed there for about two weeks, until her

mother sent the cadres to take her home again.

      Chin ran away to the city of Quanzhou in September 2002. She rented a

room and found work with the help of a smuggler, known as a “snakehead.” She

remained in Quanzhou for three months. She testified that her parents borrowed

$25,000 to pay half of the snakehead’s fee for smuggling Chin to the United

States, and that the remainder of the fee would be paid over time, in part from

monies that Chin earned working in the United States.

      Upon leaving Quanzhou, Chin traveled first to Thailand. She stayed in

Thailand for about three months, then flew to Nepal, where she stayed for a week.

From Nepal, she flew to India, where she stayed for another week before flying to

Germany, changing planes and heading to Atlanta.

      Once in Atlanta, Chin attempted to enter the United States under a visa

waiver pilot program using a Singapore passport that was not her own. When

immigration authorities in Atlanta questioned Chin about the passport, she

admitted that she was a resident of China and stated that she wished to file for

asylum.

      On April 24, 2003, Chin submitted her application for asylum and

                                          3
withholding of removal, citing past persecution and a fear of future persecution by

local officials on account of her political opinion against arranged marriages. At

her hearing, Chin argued that the local officials had persecuted her by attempting

to force her into an arranged marriage and by returning her to her family when she

ran away. She also claimed that she feared future persecution because her family

owed a substantial amount of money and she thought she might be forced to go

through with the arranged marriage. Finally, she claimed that she would face

torture if returned to China because she left the country illegally.

      The IJ denied Chin’s petition, finding that Chin’s claim was personal in

nature and that she was an economic rather than political refugee. The IJ also

found Chin’s story regarding her parents’ debt and resulting agreement to the

arranged marriage “highly suspect” in light of the parents’ ability and willingness

to obtain the funds to pay the snakehead. The IJ went on to hold that, even if her

claims were accepted as true, Chin could not establish refugee status under the

INA because she could not establish past persecution or a well-founded fear of

future persecution. Finally, the IJ held that Chin did not qualify for withholding of

removal under the CAT because Chin could not demonstrate that she was likely to

be persecuted or tortured upon being returned to China. In support of this holding,

the IJ noted that first-time returnees to China generally suffer only a fine. The

                                           4
Board of Immigration Appeals affirmed the IJ’s decision without issuing an

opinion.

                                   II. Discussion

A.    Standard of Review

      The IJ’s factual determinations are reviewed under the substantial evidence

test, and we “must affirm the [IJ]’s decision if it is supported by reasonable,

substantial, and probative evidence on the record as a whole.” Najjar v. Ashcroft,

257 F.3d 1262, 1283-84 (11th Cir. 2001) (internal quotation omitted). In other

words, we reverse the agency’s decision only if “the evidence presented by [the

petitioner] was such that a reasonable factfinder would have to conclude that the

requisite fear of persecution existed.” I.N.S. v. Elias-Zacharias, 502 U.S. 478,

481, 112 S. Ct. 812, 815 (1992). When the Board of Immigration Appeals affirms

an IJ’s order without opinion, the IJ's decision constitutes the final agency

determination subject to review by this court. Forgue v. U.S. Att’y Gen., 401 F.3d

1282, 1285 n.2 (11th Cir. 2005).

B.    Asylum

      An alien who arrives in, or is present in, the United States may apply for

asylum. INA § 208(a)(1), 8 U.S.C. § 1158(a)(1). The Attorney General has

discretion to grant asylum if the alien meets the INA’s definition of a “refugee.” 8

                                          5
U.S.C. § 1158(b)(1). A “refugee” is defined as

      any person who is outside any country of such person’s nationality or,
      in the case of a person having no nationality, is outside any country in
      which such person last habitually resided, and who is unable or
      unwilling to return to, and is unable or unwilling to avail himself or
      herself of the protection of, that country because of persecution or a
      well-founded fear of persecution on account of race, religion,
      nationality, membership in a particular social group, or political
      opinion.

INA § 101(a)(42)(A), 8 U.S.C. § 1101(a)(42)(A) (emphasis added). The asylum

applicant carries the burden of proving statutory “refugee” status. See Al Najjar,

257 F.3d at 1284.

      To establish asylum eligibility, the petitioner must, with specific and

credible evidence, “establish (1) past persecution on account of her political

opinion or any other protected ground, or (2) a ‘well-founded fear’ that her

political opinion or any other protected ground will cause future persecution.”

Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1230-31 (11th Cir. 2005). If the

petitioners demonstrate past persecution, they are presumed to have a well-

founded fear of future persecution unless the government can rebut this

presumption by showing a fundamental change in circumstances in the country or

the ability to avoid future persecution by relocating within the country. Antipova

v. U.S. Att’y Gen., 257 F.3d 1262, 1264 (11th Cir. 2004). If the petitioners cannot



                                          6
show past persecution, then they must demonstrate a well-founded fear of future

persecution that is both subjectively genuine and objectively reasonable. See Al

Najjar, 257 F.3d at 1289. The subjective component can be proved “by the

applicant’s credible testimony that he or she genuinely fears persecution,” while

the objective component “can be fulfilled either by establishing past persecution or

that he or she has a good reason to fear future persecution.” Id. (internal quotation

omitted). Although the INA does not expressly define “persecution” for purposes

of qualifying as a “refugee,” we have stated that “persecution is an extreme

concept, requiring more than a few isolated incidents of verbal harassment or

intimidation.” Sepulveda, 401 F.3d at 1231 (internal quotations omitted).

      In order to establish the necessary causal connection between the political

opinion and the feared persecution, the petitioner must present “specific, detailed

facts showing a good reason to fear that he or she will be singled out for

persecution on account of such an opinion.” Id. (internal quotation omitted)

(emphasis in original). Furthermore, we have approved of a “country-wide

requirement” in which a refugee must first pursue an “internal resettlement

alternative” in their own country, or establish that this is not possible, before

seeking asylum here. Mazariegos v. Office of U.S. Att’y Gen., 241 F.3d 1320,

1326-27 (11th Cir. 2001). Thus, in addition to establishing a "well-founded fear"

                                           7
of persecution, the alien must also establish that the persecution could not be

avoided by relocating within their country.

      In this case, substantial evidence supports the IJ’s finding that Chin did not

suffer past persecution on account of her political opinion. Chin sets forth only

two incidents in which the government allegedly persecuted her, and both of these

incidents occurred when local officials, either accompanied by her mother or

acting upon her mother’s request, found Chin and took her home after she had run

away to avoid an arranged marriage. It is not at all clear that this conduct rises to

the level of persecution, nor is there any evidence of a causal link between the

conduct and any political opinion, real or imputed, on the part of Chin.

      Additionally, substantial evidence supports the IJ’s finding that Chin failed

to establish a well-founded fear of future persecution. We agree with the IJ that

Chin’s claimed fear of being forced to enter an arranged marriage to satisfy her

parents’ $10,000 debt is undermined by the fact that her parents were willing and

able to obtain $25,000 to help Chin reach the United States, and that even if that

were not the case, it is unlikely that the Chinese government would force Chin to

enter and remain in an arranged marriage in order to satisfy her parents’ debt. We

also agree that Chin’s concerns about the arranged marriage, even if legitimate, are

not likely to persist country-wide. This is particularly so given Chin’s testimony

                                          8
that she lived and worked unmolested in Quanzhou for three months prior to her

departure for the United States.

       With respect to Chin’s claim that she will be persecuted for illegally

leaving China, the country reports cited in the IJ’s opinion provide substantial

support for the IJ’s finding that first time returnees to China are generally only

subjected to fines, not persecution or torture. Because Chin cannot demonstrate

past persecution or a well-founded fear of future persecution, her petition for

asylum was properly denied.

B.    Withholding of Removal

      An alien is entitled to withholding of removal under the INA if she can

show that her life or freedom would be threatened on account of her race, religion,

nationality, membership in a particular social group, or political opinion.

Sepulveda, 401 F.3d at 1232. When attempting to make this showing, the alien

bears the burden of demonstrating that it is “more likely than not” that she will be

persecuted or tortured upon being returned to her country. Id. Because this is a

more stringent standard, “an applicant [who] is unable to meet the ‘well-founded

fear’ standard for asylum . . . is generally precluded from qualifying for either

asylum or withholding of deportation.” Id. at 1232-33 (internal quotation

omitted). Since Chin has failed to establish past persecution or a well-founded

                                          9
fear of persecution sufficient to support her asylum claim, as discussed above, it

logically follows that she cannot establish eligibility for withholding of removal

under the heightened standard of the INA and the CAT.

      Upon review of the record, and having considered the briefs of the parties,

we discern no reversible error. Based on the foregoing, we deny the petition.

      PETITION DENIED.




                                         10